Exhibit 10.1a

 

AMENDMENT NO. 1 TO PARENT GUARANTY

AMENDMENT NO. 1, dated as of February 23, 2007 (this “First Amendment”), to the
Parent Guaranty (as amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Existing Guaranty”; as amended hereby and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Guaranty”), dated as of March 17, 2006, executed by ANTHRACITE
CAPITAL, INC. (“Anthracite”) as guarantor (the “Guarantor”) in favor of BANK OF
AMERICA, N.A., as the lender (the “Lender”) under the Credit Agreement (as
defined below). Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Guaranty.

RECITALS

WHEREAS, the Guarantor is party to that certain Credit Agreement, dated as of
March 17, 2006 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”) among AHR Capital BofA Limited, a limited
company organized under the laws of Ireland, as a borrower, Anthracite as the
borrower agent, the other borrowers from time to time party thereto and the
Lender;

WHEREAS, as a condition to the Credit Agreement, the Guarantor has executed the
Guaranty;

WHEREAS, the Guarantor and the Lender desire to amend the Guaranty in the manner
and on the terms set forth herein;

NOW THEREFORE, the Guarantor and the Lender hereby agree, in consideration of
the premises and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, that the Existing Guaranty is
hereby amended as follows:

 

SECTION 1.

Amendments. The Existing Guaranty is hereby amended by:

(a)    deleting the definition of “Adjusted Net Income” in its entirety and
substituting the following in lieu thereof:

“Adjusted Net Income” shall mean for any period, the Net Income of the Guarantor
and its Subsidiaries determined on a cash basis for such period without
recognizing any trading portfolio gains or losses in general, and specifically
without giving effect to:

(a) depreciation and amortization,

 

--------------------------------------------------------------------------------



(b) gains or losses that are classified as “extraordinary” in accordance with
GAAP,

(c) capital gains or losses on sales of real estate,

(d) capital gains or losses with respect to the disposition of investments in
marketable securities,

(e) any provision/benefit for income taxes for such period,

(f) earnings from equity investments and unconsolidated joint ventures
determined in accordance with GAAP,

(g) losses attributable to the impairment of assets,

(h) incentive fees paid in the form of the issuance of the Guarantor’s common
stock,

(i) Cash Interest Expense,

(j) income or expense attributable to the ineffectiveness of hedging
transactions, and

(k) interest accretions, whether in favor or against the Guarantor.

Without limiting the foregoing, Net Income shall be determined before preferred
stock dividends and shall include cash distributions from equity investments and
unconsolidated joint ventures.

(b)  deleting the definition of “Debt Service Coverage Ratio” in its entirety
and substituting the following in lieu thereof:

“Debt Service Coverage Ratio” or “DSCR” shall mean the ratio of Adjusted Net
Income to Cash Interest Expense on recourse Indebtedness outstanding, it being
understood that such determination shall be made on a cash basis.

(c)   deleting the definition of “Interest Expense” in its entirety and
substituting the following definition of “Cash Interest Expense” in lieu
thereof:

“Cash Interest Expense” shall mean for any period, total interest expense, both
expensed and capitalized, of Guarantor and its Subsidiaries for such period with
respect to all outstanding recourse Indebtedness of Guarantor and its
Subsidiaries (including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letter of credit and bankers’
acceptance financing and net costs under interest rate protection agreements),
determined on a consolidated cash basis, for such period (determined on a
consolidated cash basis), and net of any interest accretions, whether in favor
or against, with respect to debt.

 

 

-2-

 

--------------------------------------------------------------------------------



(d)  inserting the following text immediately before the period at the end of
the definition of “Net Income”: “as adjusted in accordance with the terms
hereof.”

(e)   deleting Section 10(c) in its entirety and inserting in lieu thereof the
following:

“(c)        Minimum DSCR. DSCR at the end of each fiscal quarter shall not be
less than 1.20:1.0;”

SECTION 2.  Conditions Precedent. This First Amendment shall become effective on
the date (the “First Amendment Effective Date”) on which the following
conditions precedent shall have been satisfied:

(a)          the Lender shall have received this First Amendment, executed and
delivered by a duly authorized officer of the Guarantor and the Lender; and

(b)          each of the representations and warranties made and restated by the
Guarantor pursuant to Section 3 of this First Amendment shall be true and
complete in all material respects as though made on such date (except for any
such representation or warranty that by its terms refers to a specific date
other than the date first above written, in which case it shall be true and
correct in all material respects as of such other date).

SECTION 3.   Representations and Warranties. On and as of the date first above
written, the Guarantor hereby represents and warrants to the Lender that (a) it
is in compliance with all the terms and provisions set forth in the Loan
Documents on its part to be observed or performed, (b) no Default or Event of
Default has occurred and is continuing, and (c) the representations and
warranties contained in Section 9 of the Guaranty are true and correct in all
material respects as though made on such date (except for any such
representation or warranty that by its terms refers to a specific date other
than the date first above written, in which case it shall be true and correct in
all material respects as of such other date).

SECTION 4.   Limited Effect. Except as expressly amended and modified by this
First Amendment, the Existing Guaranty shall continue to be, and shall remain,
in full force and effect in accordance with its terms; provided, however, that
upon the First Amendment Effective Date, all references therein and herein to
the “Loan Documents” shall be deemed to include, in any event, this First
Amendment. Each reference to the Guaranty in any of the Loan Documents shall be
deemed to be a reference to the Guaranty as amended hereby.

SECTION 5.   Counterparts. This First Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
First Amendment in Portable Document Format (PDF) or by facsimile transmission
shall be effective as delivery of a manually executed original counterpart
thereof.

 

 

-3-

 

--------------------------------------------------------------------------------



SECTION 6.   GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

 

 

-4-

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year first above written.

 

 

 

ANTHRACITE CAPITAL, INC.,
               a Maryland corporation, as Guarantor

 

 

 

By:

/s/ Richard M. Shea

 

 

Name: Richard M. Shea
Title:   President and Chief Operating
                   Officer

 

 

 

Amendment No. 1 to Guaranty

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

By:

/s/ Olga V. Kelly

 

 

Name: Olga V. Kelly
Title:   Vice President

 

 

Amendment No. 1 to Guaranty

 

 